  Sir, it gives me particular pleasure to extend to you the heartfelt 
congratulations and best wishes for success on your election to the 
lofty post of President of the thirty-seventh session of the General 
Assembly.
44.	I should also like to take this opportunity to express the 
Romanian Government's appreciation for the activities engaged in by 
the Secretary-General and to assure him of our Ml support in the 
discharge of the mandate of great responsibility entrusted to him.
45.	The General Assembly at this session is called upon to take 
up particularly serious problems and questions of vital importance 
for the cause of peace and international co-operation and the 
independence and progress of all peoples.	,
46.	International life is charged with extreme tension. Conflicts 
are raging in various parts of the world. We see an intensification 
of the imperialist policy of domination, of spheres of influence and 
of violation of the sacred right of nations to freedom and 
sovereignty. The arms race, in particular the nuclear arms race, is 
being pursued at an unprecedented rate and there is an increased risk 
of seeing a nuclear war break out, thereby imperilling the very 
existence of human civilization. The world economic crisis has been 
exacerbated and the gap between the developed and developing 
countries is widening. That gap between rich and poor countries is 
ever more acute and wider in scope, thus increasingly becoming the 
fundamental contradiction of our times.
47.	On the other hand, there is in international life the growing 
will of peoples to put an end to the imperialist policies of force 
and diktat, to put an end to the arms race and to proceed to 
disarmament, primarily, nuclear disarmament. Never before have the 
aspirations of millions throughout the world to lead a life of 
dignity, freedom and independence and to co-operate in peace and 
goodwill been so obvious and achieved such scope. Never before have 
the protests of world public opinion been so vigorously raised 
against the arms race, against acts of aggression and interference, 
against inequity and inequality between States and, in particular, 
against war, which is the most abnormal way of dealing with 
international disputes. This awareness of the peoples, their refusal 
passively to accept a foreign policy doing great damage to their 
interests and eagerness with which they demand their right to life, 
freedom, peace and progress constitute a remarkable positive factor, 
a source of optimism and hope that a better future will dawn and that 
there will be a more equitable and reasonable world.
48.	The solution, in the interests of peoples, of all problems 
constituting a heavy burden in international life which have caused 
serious tension in inter-state relations requires that all 
Governments and peoples unite their forces and co-operate more 
closely to halt the dangerous course of events in order to resolve, 
by political means, situations of war and tension and resume and 
strengthen the policy of detente, co-operation, independence and 
peace.
49.	The highest duty of conscience for all heads of State and 
Government, for politicians of all persuasions, is to identify with 
the vital aspirations of their own peoples and of mankind as a whole, 
to devote their energies to serving them, to become faithful and 
active interpreters of the peaceful ideals of mankind, to prove 
themselves dynamic activists for the attainment of those ideals. That 
is the highest reason that should guide the statesman and politician 
in their task. It is also their chance to stamp their personalities 
on the destiny of our age, to go down in the history of these 
tumultuous times as shining examples of humanism and progress.
In the spirit of those major requirements of the contemporary world, 
Romania and President Nicolae Ceaugescu himself are persevering to 
improve the international climate, to resolve by political means, in 
the interests of all peoples, the enormous problems confronting 
mankind, seeking to establish relations between States on the basis 
of new, democratic, equitable principles. The frequent meetings and 
talks by the head of our State with the leaders of other countries 
and politicans of all persuasions, and Romania's whole foreign 
policy, are constantly aimed at achieving better co-operation and 
understanding among States, at combining the efforts of all nations 
to eliminate force completely from relations among States, and at 
defending the freedom and independence of peoples and the fundamental 
right of and nations to live in peace in a world of co-operation and 
understanding, free from weapons and wars.
33. The course of events has clearly shown that the outdated policy 
of the use of force and the threat of force, of domination and 
diktat, of "might is right', is the cause of phenomena which have led 
to and now maintain the present state of tension in the world, as 
manifested in various aspects of international affairs. Resort to 
force is the origin of hotbeds of tension and conflict, of all 
actions which disregard the legitimate rights of other peoples and 
the independence and sovereignty of States. It is one of the main 
reasons for confrontation and armed conflict and for the 
intensification of the arms race, and one of the main obstacles in 
the way of economic and social progress and the establishment of a 
new international economic order.
54.	Resolving the major problems of mankind, ending existing 
conflicts and preventing new ones, therefore demands firm action to 
eliminate from international life the use of force or the threat of 
force, and the establishment of a new system of inter-State 
relations. Any strategy for tackling the problems of today, for 
striving to establish peace and bring about a new international 
political and economic order, must be based on the requirement that 
the use or threat of force must be completely renounced.
55.	The complete rejection of the policy of force for the 
solution of international problems is deeply rooted in the traditions 
of the Romanian people. The great Romanian diplomat Nicolae 
Titulescu, Foreign Minister of Romania between the two world wars, 
whose centenary is being celebrated in many countries this year, 
said: "War is never, absolutely never, the solution to a conflict." 
That conviction led him to urge that the "force of law" replace the 
"law of force".
56.	Today more than ever the use of force is a double- edged 
weapon. Apart from the human losses and material damage that it 
causes, as well as the opprobrium of world opinion and the vigour 
with which peoples unite in solidarity with the victims of acts of 
aggression, the very results of the acts of force turn against those 
who have perpetrated them. It is true that no people will any longer 
allow itself to be oppressed and that the brutal external policies of 
a State and the violation of the norms of international law and of 
the Charter of the United Nations in the end redound against the 
nation concerned. Therefore, the saying that a people that oppress 
other peoples can never be free is still valid, always and in all 
circumstances.
57.	Today, in a period of profound revolutionary transformation, 
of broad changes and the reshaping of relationships on a world scale, 
of the establishment of a new balance between States and groups of 
States, the new system of international relations must be based on 
the principles of equality, of respect for national independence and 
sovereignty, non-interference in the internal affairs of other 
peoples, and the settlement of all international problems and 
disputes by exclusively peaceful means. We firmly believe that there 
are no problems, however complicated, which cannot be resolved by 
peaceful means, by negotiation, if the starting-point is respect for 
the right of each people to develop in full freedom and independence 
and in accordance with the general interests of world peace and 
security. The Romanian Government also advocates, and acts resolutely 
in favour of, the settlement of all disputes and states of tension 
and conflict between States solely by political means, through 
negotiation; the total elimination of the policy of force and 
interference, and efforts by the States concerned to stifle a 
conflict as soon as it emerges in order to avoid new military 
confrontations likely to increase the dangers to world peace and 
security. As President Ceausescu recently emphasized, no matter how 
difficult and hard the negotiations, those are the means, and no 
others, that must be used to solve problems, completely renouncing 
military solutions and acts of force, which always bring about loss 
of human life and material damage, causing heavy losses and great 
suffering to peoples.
58.	The talent and genius of statesmen in this field should be 
proved at the negotiating table, in the subtle and rational analysis 
of ways to eliminate conflict and promote understanding among 
nations, in seeking mutually acceptable solutions; there should be 
compromise between the parties, elimination of factors that provoke 
confrontation, and the safeguarding of understanding, friendship and 
co-operation between peoples. That was, is and always will be the 
great vocation of the real politicians who are destined to go down in 
history. Negotiations are preferable to even the smallest military 
conflict, and we must therefore everywhere and in all circumstances 
follow the normal path of starting negotiations with a view to 
preventing military actions, not begin peace talks after force has 
already been used, after blood has already been shed and after 
serious human and material losses have already been caused.
59.	At this period so crucial for the fate of mankind, and for 
peace, the United Nations should carry out the task entrusted to it 
by the Charter and make good use of the possibilities open to it in 
terms of its purposes and principles and its universal character. It 
should support with its full authority the independence and 
sovereignty of States and the right of each people to decide its own 
destiny, as a central pillar for building new international 
relationships in which the non-use of force or threat of force should 
become an effective rule in international life.
60.	In the light of these considerations, we believe that we must 
act without further delay, and as resolutely as possible, to resolve 
all conflicts between States by political means, through 
negotiations, in order to prevent new disputes and military 
confrontations.
The grave situation in the Middle East, in particular that resulting 
from the aggressive actions of Israel against Lebanon and the 
Palestinian population in that country, is a cause of the utmost 
concern. The Romanian Government has strongly condemned the military 
invasion of Lebanon by Israel, and in particular the atrocities 
committed against the civilian population in the refugee camps of 
west Beirut, following the occupation of that part of the city by 
Israeli troops. We are strongly in favour of the prompt withdrawal of 
Israeli troops from Lebanon, of the guaranteeing of that country's 
independence and national sovereignty, and its unity and territorial 
integrity, and of a broad-based reconciliation of all political 
forces in Lebanon, in order to permit the reconstruction of the 
country and to bring about peace and tranquillity.
61.	It is now imperative that we step up political and diplomatic 
efforts to bring about a comprehensive, just and lasting settlement 
of the situation. in that area, on the basis of the withdrawal of 
Israel from the Arab territories occupied as a result of the 1967 
war; the solution of the problem of the Palestinian people through 
the recognition of its right to self- determination, including the 
establishment of its own independent State; and the guaranteeing of 
the integrity, independence and sovereignty of all the States of the 
area. In view of its conviction that the settlement of the 
Palestinian problem is the key to peace in the Middle East, Romania 
considers that a Palestinian State must be created alongside the 
independent Israeli State, and that everything must be done to ensure 
the peaceful coexistence of those two States and of all the countries 
of the region, each of them enjoying appropriate guarantees of its 
security and independence.
62.	Romania and its President believe that it would be necessary 
and useful to convene an international conference under United 
Nations auspices and with the participation of all interested States 
and parties, including the PLO as the legitimate representative of 
the Palestinian people, as well as other States which could make a 
positive contribution to the establishment of peace in that region, 
including a contribution to the solution of the Palestinian problem.
63.	A series of proposals has recently been made for the 
resolution of the conflicts in the Middle East. These contain new 
elements and positive approaches and set forth a basis for the 
intensification of political and diplomatic activity in order to 
achieve a comprehensive, just and lasting solution of the situation 
in that region.
64.	Romania, which maintains relations of friendship and 
co-operation with both Iran and Iraq, considers that it is necessary 
to put and end to the fighting between those two neighbouring 
countries, which has already caused great losses of human life and of 
property for both parties, and that their troops must be withdrawn to 
the international boundaries which existed before the outbreak of the 
war. It is necessary to move on to a political solution of the 
problems between the two countries.
65.	I take this opportunity also to reaffirm Romania's solidarity 
with and active support for the position and initiatives taken by the 
People's Democratic Republic of Korea aimed at the peaceful and 
independent unification of Korea.
66.	While working for the elimination of existing conflicts, it 
is necessary to act resolutely and to adopt measures to forestall the 
appearance of new conflicts States must renounce all acts of force 
and settle all their disputes by peaceful means; the United Nations 
must make a greater contribution in this field. In this connection we 
have followed with interest, and we support, the Secretary-General's 
efforts to strengthen the role of the United Nations in the 
maintenance of international peace and security, which is an 
objective of vital interest for all States.
67.	At this session the General Assembly is to take a decision on 
a draft declaration on the peaceful settlement of international 
disputes, which has been negotiated over the last three years. We 
believe that the adoption of that text by consensus would constitute 
an important concrete step towards strengthening the ability of the 
United Nations to make an effective contribution to the prevention of 
conflicts and to the peaceful settlement of disputes among nations.
68.	Romania considers that, in order to prevent the appearance of 
new military confrontations and to find viable solutions to existing 
conflicts, it is necessary to create in the United Nations framework 
a special body for good offices, mediation and conciliation, which 
would act closely with the Security Council to organize talks and to 
resolve differences among States, exclusively by peaceful means.
69.	Romania's initiative regarding the strengthening of 
good-neighbourliness between States is aimed at the same goal of 
consolidating international peace and security by stimulating the 
development of relations of co-operation and understanding between 
neighbouring States. We hope that the consideration at this session 
of the Secretary-General's report on ways of strengthening 
good-neighbourliness will constitute a step forward towards the 
attainment of this important goal.
71. Three months ago it was my honour, on instructions from President 
Ceausescu and on the basis of the mandate handed down by the Grand 
National Assembly, to stand at this rostrum, at the 22nd meeting of 
the twelfth special session, and set forth Romania's position and 
proposals regarding disarmament problems.
72.	That second special session of the General Assembly devoted 
to disarmament highlighted the demand of the world's peoples to put 
an end to the arms race and to proceed to specific disarmament 
measures. Halting the arms race and moving towards disarmamentóin the 
first place, nuclear disarmamentóare the central problem facing 
mankind. The very existence of life on our planet, and of a 
civilization which has been built up over thousands of years, is 
threatened. Never before has the burden of the arms race weighed so 
heavily on the shoulders of all peoples, on the economies of all 
States, including the most powerful and highly developed; never 
before has the impact of the incredible military expenditures on 
economic development been so sorely felt.
73.	Weaponry is a tragic and absurd waste of the resources of our 
plane and of the work of mankind, a terrible factor in the 
impoverishment of peoples, and an obstacle on the path of 
civilization, at the very time when two thirds of mankind can barely 
subsist. Nuclear catastrophe has become a world-wide obsession, a 
source of terror for all, and has left its gloomy imprint on future 
generations. It is high time for all men of conscience throughout the 
world to unite to put an end to this anomaly, this absurdity.
Although at that special session the representatives of States came 
of strongly against the danger looming over mankind, the Assembly was 
unable to adopt decisions leading to concrete measures for 
disarmament, particularly nuclear disarmament, on the basis of a 
comprehensive programme. We consider that especially important 
proposals were put forward during the special session and that those 
proposals should be taken into consideration to identify common 
elements which could form the basis for the elaboration of the 
comprehensive programme of disarmament and which should be taken up 
by the working bodies on disarmament.
73. Romania is expressing the unanimous will of the Romanian people, 
which has taken and continues to take broad action for disarmament 
and peace, by continuing to struggle for the achievement of the vital 
aspiration of mankind to live in a world free from weapons and free 
from war. At the special session, my Government for its part put 
forward a set of specific proposals on disarmament, the stronger for 
being subscribed to by 18 million of its citizens.
76.	We believe that the highest priority must be given to nuclear 
disarmament and, first and foremost, to halting the manufacture of 
nuclear weapons and to moving forward to the gradual reduction of 
existing stockpiles to the point of their total elimination, and to 
banning completely all nuclear weapons and other weapons of mass 
destruction. That process should begin with the significant reduction 
of nuclear weapons by the two great Powers, for example a 30 per cent 
reduction in an initial phase, as a step towards the total 
elimination of nuclear weapons.
77.	in order to halt the arms race, Romania has proposed a freeze 
on military expenditures at 1982 levels, and their subsequent 
reduction by 40 to 13 per cent by 1983. A portion of the funds thus 
released would be used to support the efforts of developing 
countries, the remainder being devoted to the economic and social 
development of the countries which have made those reductions. 
Romania intends to act in that direction at the present session, to 
encourage efforts towards the freeze and reduction of military 
expenditures and towards the enunciation of principles which could 
govern the activities of States in this field.
78.	Also of particular importance for the maintenance of 
international peace and security would be the adoption of effective 
measures for the substantial reduction of conventional weapons and 
for building confidence among States. Romania is in favour of the 
establishment of a common agreement on the part of the two blocs and, 
in general, between the two sides, on as low a ceiling as possible 
for the principal weapons: aeroplanes, tanks, warships, missiles, 
heavy guns, and so forth.
79.	The implementation of a set of measures for halting the arms 
race and proceeding to disarmament should be carried out in 
conditions of reciprocal trust and equal security for all countries, 
through the achievement of a military balance at levels as low as 
possible and under suitable international control.
80.	To this end, we are in favour of the creation within the context 
of the United Nations of an international body having the right to 
inspect and monitor the implementation of agreed disarmament 
measures. To make real progress towards disarmament it is necessary 
to do everything to dismantle opposing military blocs.
81.	Given the particularly serious situation in Europe, we are 
resolutely in favour of a halt in the stationing of new medium-range 
missiles in Europe. We favour the withdrawal and destruction of 
missiles already installed and the elimination from the continent of 
all nuclear weapons. In this spirit Romania welcomed the negotiations 
between the Soviet Union and the United States of America on 
medium-range nuclear missiles as well as those on strategic weapons 
and expressed the hope that those negotiations would yield positive 
results. Since the problem of medium- range missiles is of direct 
concern to all European nations, we expressed the opinion that in one 
way or another all States of the continent must participate in the 
Geneva negotiations. The bringing about of urgent agreements on these 
questions is of vital importance for all States, since missing this 
crucial opportunity would mean the opening up of a new long phase of 
military competition, with incalculable consequences for Europe as a 
whole and indeed for all mankind.
82.	As a European country Romania is constantly endeavouring to 
bring about security and co-operation on the continent so that when 
it resumes its work the Madrid session of the Conference can proceed 
fruitfully and constructively and agree on the convening of a 
conference on confidence-building and disarmament in Europe and thus 
contribute to the full implementation of the provisions of the Final 
Act of Helsinki and ensure continuity in the proceedings of the 
Conference on Security and Co-operation in Europe.
83.	As part and parcel of its policy of peace, security and 
disarmament in Europe, Romania is striving for the comprehensive 
development of relations among the States of the Balkans so as to 
transform that region into a zone of friendship, co-operation, 
good-neighbourliness and peaceful coexistence and a 
nuclear-weapon-free zone.
84.	By its very structure and functions, and because it is a 
forum for all States, the United Nations must play a particularly 
important role in an authentic disarmament process. In view of the 
primary responsibility of the United Nations for the maintenance of 
international peace and security its role and its contribution to 
disarmament must be strengthened by bringing about, under its 
auspices negotiations and the adoption and monitoring of disarmament 
measures.
The extensive demonstrations for peace and disarmament that have 
taken place recently, and which continue to take place in a number of 
countries, including Romania, eloquently prove the strength of 
peoples and their ability to bring about, by acting in increasing 
unity, the transition to effective measures of disarmament that would 
stave off the nuclear danger. We believe that these movements must 
enjoy full support, including support from the United Nations, 
because in the present circumstances the role of the peoples of the 
world as a whole is really decisive in the bringing about of 
disarmament, in guaranteeing the national peace and independence of 
all States. In this regard a particular role and responsibility 
devolve on scientists, who know better than anyone the destructive 
capacity of modem weapons and the catastrophic consequences of a 
nuclear war. Through United Nations studies and research on 
disarmament, and conferences, symposiums and seminars organized with 
the broad participation of non-governmental organizations and the 
mass media, and with the help of scientists representing world public 
opinion, the United Nations can make a signal contribution to 
ensuring effective support for the struggle for disarmament.
85.	Broad dissemination, within the framework of the World 
Disarmament Campaign, of the latest report of the Secretary-General 
entitled economic and social consequences of the arms race of 
military expenditures will help to emphasize the extremely harmful 
consequences of the increasing stockpiling of weapons for the 
economic and social life of all peoples and for world peace and 
security.
86.	Still within the framework of the World Disarmament Campaign, 
Romania recently hosted at Mamaia an important meeting of 
representatives of public opinion with the participation of 
representatives of non-governmental organizations from the majority 
of European countries, the United States and Canada. They had a 
constructive and fruitful exchange of views on specific ways to halt 
the arms race and to bring about disarmament. In the same spirit, 
Romania proposed the convening of a world conference on the role of 
the mass mediaóradio, television, the pressóin promoting a climate of 
understanding, confidence and co-operation that could contribute to 
peace and disarmament.
87.	The present division of the world into rich and poor 
countries, a result of the long policy of imperialist and colonialist 
domination, and the persistence of unjust and inequitable economic 
relations among States have engendered grave economic anomalies and 
tension in international life and have reduced, sometimes to nothing, 
the results of efforts at the economic and social level made by 
developing countries, worsening the economic gap between the 
developed countries and the developing countries. Unfortunately, the 
conferences and meetings that have taken place in recent years on the 
new international economic order have yielded virtually no result. 
Urgent actions are necessary to bring about the adoption, through 
international negotiations of effective measures to speed up the 
economic and social progress of the developing countries, to 
revitalize economic activity at the world level and to bring about 
new relations among States on justice and equity and mutually 
advantageous economic trade through ensuring that the developing 
countries have broad access to modem technology.
88.	In this regard Romania believes that it is particularly 
important to embark on global negotiations without delay within the 
framework of a United Nations conference to examine and resolve basic 
problems concerning international economic cooperation. This is 
especially important and necessary since the world economy is now on 
a particularly dangerous slope.
89.	The arms race and the economic policies followed by certain 
developed countries, far from opening up prospects for the overcoming 
of crisis phenomena and instability, which are proliferating, merely 
aggravate the situation, with extremely negative consequences for the 
developing countries. The recession in the capitalist developed 
countries, the high cost of energy, the excessive interest rates, the 
protectionist policies
and the drop in the price of raw material, coupled with increased 
prices for manufactured goods, have created obstacles in 
international economic relations and severely damaged the developing 
countries, thwarting their efforts to develop their human and 
material resources.
90.	Given the growing interdependence that characterizes the 
world economy there is a real danger of being plunged into a crisis 
of devastating proportions. In one way or another, all the peoples of 
the world are affected by the world economic crisis. All nations are 
paying for the upheavals which have taken place in the world, and the 
effects of the continual slide of the economy are unforeseeable. It 
is in the interest of all States, irrespective of size, social system 
or degree of development, to act together in joint efforts to 
eliminate factors that artificially heighten the crisis, to find 
reasonable solutions to economic conflicts and contradictions, to 
bring about new and equitable relations among States so that the new 
international economic order may be established.
91.	This present session of the General Assembly must also be 
availed of to launch comprehensive negotiations, and the sixth 
session of UNCTAD must be used to translate into reality the 
programmes of action adopted under the auspices of the United Nations 
and in general to produce a radical change inthe state of affairs 
that characterizes the world economy. Proceeding to disarmament is a 
major imperative in the maintenance of international peace and 
security, and the establishment on a new basis of economic relations 
among States is just as vital in the safeguarding of the prospects 
for progress of all the peoples of the world.
92.	In recent years we have witnessed the intensification of the 
developed countries' practice of recruiting qualified personnel from 
the developing countries. The exodus of skilled people to the 
developed countries, which in fact represents an important transfer 
of human resources, only perpetuates and aggravates the imbalances 
and difficulties in the economies of the developing countries, with 
grave economic and social implications. Since it deprives these 
countries of an important part of their skilled labour forceóan 
essential factor in economic growth, for the training of which those 
countries made great efforts, expending important material and 
financial resourcesósuch an exodus of skilled people acts as a brake 
on economic and social development and thus contributes to widening 
further the gap between the developed and the developing countries. 
That is why Romania considers it necessary that the United Nations 
assume a greater role in extending international co-operation aimed 
at stopping this practice, encouraging the return to their countries 
of origin of qualified personnel settled in developed countries, 
compensating the developing countries for the expenses they have 
incurred and assisting the developing countries in training and 
retaining qualified personnel in accordance with the requirements of 
their national economies.
In present circumstances, we believe that we must expand and 
intensify efforts staunchly to defend the supreme fundamental right 
of peoples and nations to life, peace and a free and independent 
existence. This right should be more forcefully and more Clearly 
reflectea in the debates and documents of the General Assembly. 
Priority attention should be given to the solution of problems as 
important to the human condition as the guarantee of the right to 
work for all members of society, the effective exercise of the right 
to education and the assurance of living conditions which permit the 
full flowering of the human personality.
93.	Romania, the Romanian people, affirm their active solidarity 
with the Namibian people in their struggle under the leadership of 
the South West Africa People's Organization [SWAPO] to accede to 
complete national independence, and act consistently to ensure the 
elimination of the policy of	and racial discrimination in South 
Africa, condemning acts of aggression committed by that country 
against neighbouring States. We must most resolutely combat the 
activities and ideologies which foster hatred and violence, while 
taking every care to protect the younger generations from their 
baleful influence.
94.	The problems facing youth will be thoroughly examined by the 
General Assembly in the framework of the preparations for 
International Youth Year, which will be celebrated id 1985 under the 
motto "Participation, Development, Peace". At its second session, the 
Advisory Committee for International Youth Year made substantive 
recommendations concerning the implementation of the Specific 
Programme of Measures and Activities to be undertaken prior to and 
during that Year. It is our view that activities undertaken during 
International Youth Year should be directed at strengthening 
international co-operation in the solution of the specific problems 
which are today of concern to the younger generations. We attach 
great importance to the proposal to draft a declaration on the rights 
and responsibilities of youth.
95.	An important role will also be played by the Organization in 
1983 in five regional meetings devoted to youth, including a meeting 
that the Romanian Government has offered to host in Romania. We 
believe that all these meetings will provide opportunities thoroughly 
to consider the specific problems of the younger generations on all 
continentsand will make a valuable contribution to the preparation 
for and successful celebration of International Youth Year. The 
Romanian delegation, aware of the ever greater interest of States in 
problems relating to youth, expresses its conviction that the General 
Assembly will approve all the recommendations drawn up by the 
Advisory Committee for International Youth Year at its second session.
96.	If the complex problems confronting mankind today are to be 
solved it is more than ever necessary to strengthen the role that the 
United Nations is called upon to play in the maintenance and 
consolidation of peace and security, the promotion of international 
law in relations between States and the democratization of 
international life.
97.	In the view of Romania and of President Ceausescu, the United 
Nations can and must play a more active role in resolving the major 
problems of the contemporary world in the interest of the peoples. It 
must act resolutely to establish relations between States on new and 
democratic bases which guarantee the participation in conditions of 
equality of all
States, irrespective of their system, size or potential, in solving 
the problems confronting mankind. It is particularly necessary to 
ensure conditions that will enable small and medium-sized countries, 
the developing countries and the non-aligned countries to play an 
increasingly active role in the debate on and the settlement of all 
problems arising in relations between States. We must not forget that 
the balance of power has changed radically, that a diversification of 
the centres of power has occurred, that the so-called third-world 
countries represent the great majority of the world's population and 
that, consequently, they must have an important voice in all world 
policies, in the consideration of controversial issues and in the 
search for new solutions which meet the interests not only of a group 
of States but of the international community as a whole. In this 
respect, we attach particular importance to the drafting and adoption 
of a universal code of conduct concerning the fundamental rights and 
obligations of States.
98.	In order to obtain those goals, it is necessary to improve 
the activity of the United Nations, democratize its organs, 
structures and functions, increase its effectiveness and adapt it to 
the present and future requirements and realities of the 
international community. The United Nations must become a dynamic and 
effective forum for the political settlement of international 
problems, conflicts and situations of tension among States and for 
holding multilateral negotiations.
99.	In order to enhance the role and the contribution of the 
United Nations in resolving international problems, it is imperative 
that each State strictly respect the decisions of the Organization 
and that the obligations and commitments undertaken during the 
negotiating process be fulfilled in good faith.
100.	In conclusion, the Romanian delegation wishes to reaffirm 
from this rostrum its determination to co-operate closely with all 
other delegations in the search for the best way of achieving all 
those objectives, so that the present session may by its results 
discharge the great responsibilities with which the United Nations is 
entrusted in the fulfilment of the aspirations of all peoples to 
peace and progress.
